


110 HRES 447 IH: Condemning the recent convictions and

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 447
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Blumenauer
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the recent convictions and
		  sentencing of Vietnamese pro-democracy activists, expressing concern over the
		  future of the United States-Vietnam relationship, and for other
		  purposes.
	
	
		Whereas it is widely recognized that the Government of the
			 Socialist Republic of Vietnam had taken steps to improve its human rights
			 record in the months before the granting of Permanent Normal Trade Relations to
			 Vietnam by the United States and its accession to the World Trade Organization
			 in January 2007;
		Whereas Permanent Normal Trade Relations were intended to
			 strengthen the bilateral relationship between the United States and
			 Vietnam;
		Whereas the strength of the relationship between the
			 United States and Vietnam depends on progress towards democracy and respect for
			 human rights and religious freedom in Vietnam;
		Whereas since that time, Vietnam has engaged in a
			 crackdown on pro-democracy activists and political dissidents;
		Whereas on May 10, 2007, Huynh Nguyen Dao, Nguyen Bac
			 Truyen, and Le Nguyen Sang were sentenced, respectively, to three, four, and
			 five years in prison;
		Whereas on May 11, 2007, Nguyen Van Dai and Le Thi Cong
			 Nhan were sentenced to five and four years in prison, respectively;
		Whereas on May 15, 2007, Tran Quoc Hien was sentenced to
			 five years in prison;
		Whereas all of these pro-democracy activists were
			 convicted of disseminating slanderous and libelous information against
			 the State;
		Whereas Le Quoc Quan, a former fellow with the National
			 Endowment for Democracy, Tran Thuy Trang, and Truong Quoc Huy continue to be
			 detained without trial for their peaceful political activities;
		Whereas according to Reporters Without Borders, It
			 is the worst series of arrests and sentences since 2002.;
		Whereas these convictions violate Article 69 of the
			 Vietnamese Constitution, which states that The citizen shall enjoy
			 freedom of opinion and speech, freedom of the press, the right to be informed
			 and the right to assemble, form associations and hold demonstrations in
			 accordance with the provisions of the law.; and
		Whereas these convictions are in contravention of the
			 rights enshrined in the International Covenant on Civil and Political Rights
			 (ICCPR) to which Vietnam is a state party, specifically Article 19 (freedom of
			 expression) and Article 22 (freedom of association); Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1) condemns in the
			 strongest terms the convictions and sentencing of Tran Quoc Hien, Huynh Nguyen
			 Dao, Nguyen Bac Truyen, Le Nguyen Sang, Nguyen Van Dai, and Le Thi Cong Nhan
			 and the continued detention of Le Quoc Quan, Tran Thuy Trang, and Truong Quoc
			 Huy by the Government of the Socialist Republic of Vietnam;
			(2) calls for their
			 immediate and unconditional release and the dropping of all criminal charges,
			 and for the immediate and unconditional release of all other political and
			 religious prisoners in Vietnam;
			(3) expresses its
			 concern over the future of the United States-Vietnam bilateral relationship
			 unless Vietnam demonstrates progress towards democracy and respect for human
			 rights and religious freedom; and
			(4)urges the
			 President to use the upcoming visit of the President of the Socialist Republic
			 of Vietnam to the United States as an opportunity to publicly call for progress
			 towards democracy and respect for human rights and religious freedom in
			 Vietnam.
			
